In his motion for rehearing appellant insists that this court may consider his special charges which were refused, even in the absence of a statement of facts. We did not overlook them in disposing of the case in the first instance. An application for suspended sentence was filed, and this issue was submitted to the jury. The first special charge requested sought to have withdrawn from the jury's consideration certain evidence which would have been pertinent under proper circumstances on the issue of suspended sentence. In the absence of statement of facts we are deprived of any means by which we may determine this evidence to have been improperly admitted, hence must presume that no error in fact occurred.
The second special charge was a request for an instructed verdict of "not guilty," because of an alleged defective indictment. We have discovered no vice in the indictment.
The motion for rehearing is overruled.
Overruled.